Newburger, J.
The complaint alleges that the plaintiff was appointed receiver of the premises Ho. 47 Irving place, in this city; that as such receiver he rented the said premises to the defendant for one year; that the defendant went into the possession of said premises, and that he has not paid the rent for the months of September, October, ¡November and December, 1894, and the month of January, 1895, excepting the sum of forty dollars.
The defendant demurred to this complaint on the ground that the same fails to state facts sufficient to constitute a cause of action, which demurrer was overruled, and from the order overruling the demurrer this appeal is taken.
It has been repeatedly held that no appeal will lie from an order overruling a demurrer. Cambridge Valley Bank v. Lynch, 76 N. Y. 514; Stokes v. Stokes, 76 Hun, 314; Nealon v. Frisbie, 9 Misc. Rep. 660 ; Gray v. Rothschild, 13 Civ. Proc. Rep. 359.
The .appeal must, therefore, be dismissed, with costs.
Van Wyck and Conlan,.JJ., concur.
Appeal dismissed, with costs.